DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Remarks and Amendments filed on 28 October 2021 in the matter of Application N° 16/466,695.  Said documents are entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending, where claims 11-19 remain withdrawn from consideration.
No claims have been added, amended, or canceled.  No new matter has been added. 
Thus, for the reasons discussed herein below, claims 1-3 and 5-19 are pending allowance.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Ms. Janell T. Cleveland on 4 January 2022.
Please AMEND claim 1 to reads as follows:
A nanoparticle comprising:
a copolymer comprising a polyethylene glycol polymer, a polyhydroxylated polymer, and a peroxide-sensitive pendant group;
a glucose-responsive agent; and
a therapeutic agent;
wherein the peroxide-sensitive pendant group comprises a boronic ester; and
wherein the copolymer encapsulates the glucose-responsive agent and the therapeutic agent.
Please CANCEL claim 4.
Please AMEND claim 12 to reads as follows:
A method of delivering a therapeutic agent to a subject in need thereof, the method comprising:
administering to the subject, a nanoparticle comprising:
a copolymer comprising a polyethylene glycol polymer, a polyhydroxylated polymer, and a peroxide-sensitive pendant group;
a glucose-responsive agent; and
a therapeutic agent;
wherein the peroxide-sensitive pendant group comprises a boronic ester; and
wherein the copolymer encapsulates the glucose-responsive agent and the therapeutic agent; and
(b)	releasing the therapeutic agent from the nanoparticle in the presence of hyperglycemic levels of glucose.


Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
Having considered Applicants remarks to the obviousness rejection of record, the Examiner concedes that Applicants are correct in their argument that excludes the Wang reference from being available as prior art.  As such the rejection in its current form is withdrawn.
With the amended limitations in mind, a supplemental search of the prior art was conducted.  The search has elicited no results which either anticipate or render obvious (e.g., by way of teaching or suggesting), the invention as recited in claims 4 and 5.
During the telephone interview initiated by the Examiner, it was discussed that the Tai reference on its own, would still read on the independent claims and that the limitations of at least claim 4 would be objected to as depending from a rejected claim.  The Examiner thus indicated that Wang was the closest available teaching to the limitations presented in claims 4 and 5.  As Wang was not available as art, the claims stood free of the prior art.
The agreed to amendments to claims 1, 4, and 12 are thus considered to render the instant pending claims immediately free and clear of the prior art.

Election/Restrictions
Claim 1 is directed to an allowable composition.  Pursuant to the procedures set forth in MPEP §821.04(B), claims 11-19 directed to non-elected device and method claims, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 28 June 2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP §804.01.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615